Case 2:20-cv-02291-DOC-KES Document 180 Filed 09/17/20 Page 1 of 1 Page ID #:2798

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL

   Case No. CV 20-02291-DOC (KESx)                              Date: September 17, 2020

  Title: LA ALLIANCE FOR HUMAN RIGHTS, ET AL V CITY OF LOS ANGELES,
        ET AL


  PRESENT:

                    THE HONORABLE DAVID O. CARTER, JUDGE

                 Not Present                                 Fabian Venegas
               Courtroom Clerk                                Court Recorder

        ATTORNEYS PRESENT FOR                         ATTORNEYS PRESENT FOR
              PLAINTIFF:                                   DEFENDANT:

              Matthew Umhofer                                 Scott Marcus
               Shayla Myers                                  Byron McClain
                Carol Sobel                                  Louis R. Miller



  PROCEEDINGS: STATUS CONFERENCE HELD ON SEPTEMBER 17, 2020

         Various City Council Members, Mayors and City Officials also present at Los
  Angeles City Hall, 200 North Spring Street, Los Angeles, California to discuss the
  progress of settlement regarding the homeless population of Los Angeles and other cities
  in the County of Los Angeles.

        The recorder and transcriber are hereby ordered to submit the original transcript
  and notes to Transcripts_cacd@cacd.uscourts.gov no later than Friday, September 18,
  2020.

         The Court orders the transcript of the Status Conference held on September 17,
  2020, be immediately produced at government expense and billed at the daily rate. The
  transcript shall be prepared forthwith and filed on the docket with immediate release to
  the public.
  .
                                                                                  3 : 33
                                                        Initials of Deputy Clerk: djl
  cc    Alberto_Ortiz@cacd.uscourts.gov
        Transcripts_cacd@cacd.uscourts.gov
        Benjamin Graham at calendar-la@veritext.com
